IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

PATRICK A. BURNS, I I,                      NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Petitioner,                           DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D17-2953

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 14, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Patrick A. Burns, II, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.